DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed February 12, 2021. Claims 1, 4-8, 11, 12, and 14-16 have been amended. Claims 2, 3, and 10 have been canceled. Claims 1, 4-9, and 11-16 are pending and examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed February 12, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered 
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record, Shimizu, US 20160114800 A1, Inoue et al., US 20070150158 A1, hereinafter referred to as Shimizu, and Inoue, respectively, fails to recite all of the features of claim 1, as presently amended, specifically, the claimed engine torque because Shimizu discloses an acceleration control. 
Examiner respectfully disagrees. Acceleration is a function of engine torque, and given the dependent nature of acceleration on engine torque it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The same argument applies to independent claims 5, 11, and 14.
For at least the above the previous rejections are maintained.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities: the claim status “Currently Amended” is incorrect as the claims are not amended in the present filing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, US 20160114800 A1, in view of Inoue et al., US 20070150158 A1, hereinafter referred to as Shimizu, and Inoue, respectively.
As to claim 1, Shimizu discloses a vehicle control apparatus comprising:
a processor configured to:
detect an object in a travelling direction of a vehicle (Image objects in front of vehicle, i.e. in a travelling direction of a vehicle – See at least ¶24);
perform a suppression process to suppress [a driving force] of the vehicle in response to detection of the object in the travelling direction of the vehicle (Control stop-start, i.e. suppression of engine output – See at least ¶24);
perform, during a state in which the [driving force] of the vehicle is suppressed due to the suppression process, a first increase process to gradually increase the [driving force] from an initial [driving force] with first amount of increase per time in response to: (1) a command to move the vehicle in the travelling direction and (3) the vehicle being in a stopped state and not starting to move from the stopped state (Start-stop – See at least ¶24; Start-permitting includes driver operates accelerator, i.e. command to move vehicle in the travelling direction after vehicle is in a stopped state – See at least ¶29; Produce acceleration pattern, i.e. amount of increase in driving force per time – See at least ¶31);
perform an increase process to gradually increase the [driving force] with a second amount of increase per time that is less than the first amount of increase per time (Acceleration, i.e. increase per time, changes over time – See at least ¶31. Examiner notes acceleration changing as a function of time necessarily includes a second amount, as well as third, fourth, fifth, etc. amounts, as the acceleration function generates a different amount based on time.); and
acquire at least one of a value of a speed of the vehicle in the travelling direction, a value of an acceleration of the vehicle in the travelling direction, and a value of a jerk of the vehicle in the travelling direction, as a determination value (Speed detector for own vehicle – See at least ¶24), wherein
the processor performs the increase process in response to determining, using the determination value, that movement of the vehicle has started following the stopped state, and in the second increase process, the processer reduces the amount of increase per time as the determination value increases (Stop determined based on speed of own vehicle – See at least ¶27; Start-permitting performed subsequent to stop – See at least ¶29; Amount of increase reduced over time – See at least Fig. 3).
Shimizu fails to explicitly disclose a second increase process. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of a second increase process because Shimizu discloses an effectively indistinguishable process from the claimed invention in that both inventions disclose a variable increase amount that decreases over time with respect to time as a vehicle is restarted from a stop.

Shimizu fails to explicitly disclose the vehicle being in a start restriction state in which the vehicle cannot start by the initial [driving force] due to a running resistance being present between the vehicle and the object. However, Inoue teaches a vehicle being in a start restriction state in which the vehicle cannot start by an initial [driving Vehicle driving force control including consideration of a stop condition and an object – See at ¶8).
Shimizu discloses controlling a vehicle by detecting an object and suppressing driving force in response to the detected object, and subsequently, increasing driving force. Inoue teaches controlling a vehicle by detecting an object and providing an appropriate driving force to overcome resistance from the vehicle contacting the object, i.e. the vehicle contacting a bump (See at least Abstract and ¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the vehicle being in a start restriction state in which the vehicle cannot start by the initial [driving force] due to a running resistance being present between the vehicle and the object, as taught by Inoue, to enhance a vehicle’s response to detecting objects by providing an appropriate driving force control when a vehicle is in actual contact with an object, not just detecting an object at a distance.

Examiner notes the previously claimed driving force was bracketed above (and throughout the remainder of this Office Action) for readability and as a stand-in for the now claimed engine torque. The combination of Shimizu and Inoue fails to explicitly disclose an engine torque. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimizu and Inoue to use engine torque control in place of the acceleration mapping of Shimizu because using engine torque is an obvious alternative 

As to claims 4 and 15, Shimizu fails to explicitly disclose the claimed thresholds, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the claimed thresholds because the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.

As to claim 5, Shimizu discloses a vehicle control apparatus comprising:
a processor configured to:
detect an object in a travelling direction of a vehicle (Image objects in front of vehicle, i.e. in a travelling direction of a vehicle – See at least ¶24);
acquire at least one of a value of speed of the vehicle in the travelling direction, a value of acceleration of the vehicle in the travelling direction, and a value of jerk of the vehicle in the travelling direction as a determination value (Speed detector for own vehicle – See at least ¶24); and
perform a suppression process to suppress a [driving force] of the vehicle in response to detection of the object (Controls stop-start, i.e. suppression of engine output – See at least ¶24), wherein
the processor performs, during a state in which the [driving force] of the vehicle is suppressed due to the suppression process, an increase process to gradually increase Acceleration, i.e. increase per time, changes over time – See at least ¶31. Start-permitting includes driver operates accelerator, i.e. command to move vehicle in the travelling direction after vehicle is in a stopped state – See at least ¶29; Produce acceleration pattern, i.e. amount of increase in driving force per time – See at least ¶31), and 
in the increase process, the processor reduces an amount of increase per time in the [driving force] as the determination value increases (Amount of increase reduced over time – See at least Fig. 3).

Shimizu fails to explicitly disclose the claimed threshold, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the claimed threshold because the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.

Shimizu fails to explicitly disclose the vehicle being in a start restriction state in which the vehicle cannot start by the initial [driving force] due to a running resistance being present between the vehicle and the object. However, Inoue teaches a vehicle being in a start restriction state in which the vehicle cannot start by an initial [driving force] due to a running resistance being present between the vehicle and an object (Vehicle driving force control including consideration of a stop condition and an object – See at ¶8).
See at least Abstract and ¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the vehicle being in a start restriction state in which the vehicle cannot start by the initial [driving force] due to a running resistance being present between the vehicle and the object, as taught by Inoue, to enhance a vehicle’s response to detecting objects by providing an appropriate driving force control when a vehicle is in actual contact with an object, not just detecting an object at a distance.

Examiner notes the previously claimed driving force was bracketed above (and throughout the remainder of this Office Action) for readability and as a stand-in for the now claimed engine torque. The combination of Shimizu and Inoue fails to explicitly disclose an engine torque. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimizu and Inoue to use engine torque control in place of the acceleration mapping of Shimizu because using engine torque is an obvious alternative to acceleration mapping based on the dependent nature of acceleration on engine torque.

claim 11, because the claims recite similar subject matter with only minor variations.

As to claims 6, 12, and 16, Shimizu discloses reducing the [driving force] in response to the determination value (Driving force reduced over time as shown by the change in rate of acceleration – See at least Fig. 3).
Shimizu fails to explicitly disclose the claimed threshold, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the claimed thresholds because the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.

As to claim 7, Shimizu discloses gradually reducing the [driving force] in response to the determination value (Driving force reduced over time as shown by the change in rate of acceleration – See at least Fig. 3).
Shimizu fails to disclose another process and the claimed threshold, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the another process and the claimed threshold because Shimizu discloses an effectively indistinguishable process from the claimed invention in that both inventions disclose a variable increase amount that decreases over time with respect to time as a vehicle is restarted from a stop and the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.
As to claim 8, Shimizu discloses increasing an amount of decrease per time in the [driving force] as the [driving force] increases in response to the determination value (Driving force rate of decrease over time as shown by the change in rate of acceleration – See at least Fig. 3).
Shimizu fails to explicitly disclose the claimed threshold, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu and include the feature of the claimed threshold because the use of thresholds is a known and conventional principle for triggering operations like the acceleration control disclosed by Shimizu.

As to claims 9 and 13, Shimizu discloses:
an acceleration sensor is provided in the vehicle (Speed sensor – See at least ¶24; Examiner notes acceleration is derived based on performing the disclosed invention.); and
the processor determines the jerk based on acceleration of the vehicle in the travelling direction detected by the acceleration sensor, and sets the jerk as the determination value (Start-permitting – See at least ¶29; Examiner notes “jerk” is claimed with such breadth that it is indistinguishable from a change in speed, like the disclosed vehicle starting from a stop.)

As to claim 14, Examiner notes independent claim 14 is a combination of subject matter that has already been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668